DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 9/15/2022, with respect to the rejection(s) of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Simeoni, et al (Environmental Microbiology, 18, 2185-2195, 2016) and Laxmi, et al (International Food Research Journal, 18, 445-450, 2011) and evidenced by Motherway, et al (Microbial Biotechnology, 4, 403-416, 2010 [Previously cited on the PTO-892, dated 6/17/2021). Additionally, since it the deposit status of the claimed, deposited microbes, appears to be unknown, they will be rejected under 35 USC 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to provide an adequate written description of the invention and fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are: (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the microbes of claim 6 are known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claims 6 claims or uses the microbes, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the deposited microbes of claim 6 is necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly available deposit of the above microbes one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the microbes is an unpredictable event.  Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific micobes have been deposited under the Budapest Treaty, that the strains will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the strains will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 

Applicant must assure that:
(8)	Access to the deposit will be available during pendency of the patent application making reference to the deposit.
(9)	All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
	There is no deposit information provided in the instant specification, and as such, there is no manner to confirm that the microbes claimed in claim 6 can be acquired from such depository.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating thtat the deposited material is identical to the biological material described in the specification and was in the Applicant' s possession at the time the application was filed. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant' s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is unclear if the galacto-oligosaccharide the claim is referring to is the galacto-oligosaccharide of the product-by-process fermentation step, or if the claim is referring to the galacto-oligosaccharide that is further added after harvesting from the fermentation step. Because of this confusion, even in light of the instant specification, there is no reasonable manner to determine which galacto-oligosaccharide the claim is referring to.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-11, 23, 24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Simeoni, et al (Environmental Microbiology, 18, 2185-2195, 2016) and Laxmi, et al (International Food Research Journal, 18, 445-450, 2011) and evidenced by Motherway, et al (Microbial Biotechnology, 4, 403-416, 2010 [Previously cited on the PTO-892, dated 6/17/2021). Simeoni teaches a composition that was made by fermenting a probiotic Bifidobacterium in a medium containing 3’- and 6’-silalyllactose, and galacto-oligosaccharides. Simeoni then supplements infant formula with the resultant oligosaccharides. See page 2185, “Summary” section. Simeoni notes that the formula can be supplemented with prebiotics, like other galacto-oligosaccharides. See page 2186, left column, first [full] paragraph; page 2191, left column, first [full] paragraph. Although Simeoni does not state that the Bifidobacterium possess the galCDEGRA(A) operon, Motherway notes that this would inherently be present on the bacterial species taught by Simeoni. See page 403, “Summary” section; page 406, Figure 2. Furthermore, since Simeoni teaches one of the claimed strains, B. animalis subsp. lactis CNCM I-3446, and this strain reads upon the Bifidobacterium of claim 1, this strain must necessarily provide for the claimed galCDEGRA(A) operon. Finally, although Simeoni teaches the claimed fermentation step, there is no explicit mention of fermenting with peptone.
Laxmi shows the effects of different nitrogen sources, like peptone, on B. animalis. Specifically, Laxmi notes that growing the microbe on a nitrogen source like peptone enhances the microbes production of the β-gal enzyme. Based upon the fact that Laxmi shows a clear enhancement in the microbe’s physiology, there would be a clear motivation to further improve upon Simeoni’s composition by augmenting the B. animals production of the β-gal enzyme, by allowing the microbe to further ferment in a medium that also comprises peptone.
With respect to claims 1 and 11, Simeoni teaches the claimed composition, but does not teach or suggest using peptone in the fermentation step. Laxmi shows a clear improvement in B. animalis physiology by fermenting the microbe with peptone as the nitrogen, and as such, motivates the ordinary artisan to further include peptone in the fermentation step of Simeoni.
With respect to claims 4, 6, 26-28, Simeoni teaches the claimed strain, B. animalis subsp. lactis CNCM I-3446.
With respect to claim 7, although Simeoni does not teach the claimed amount, it would be reasonable to suggest that the ordinary artisan would be capable of optimizing the amount of oligosaccharide added to the composition/fermentate, since Simeoni makes it quite clear that this is a well-known and widely-studied oligosaccharide that would provide with predictable results.
With respect to claim 8, Simeoni teaches 1x107 cfu/g. See page 2186, “Nutritional intervention trial” section.
With respect to claims 9 and 10, Simeoni teaches infant formula.
With respect to claim 23, Simeoni teaches the claimed method, with the exception of including peptone. Laxmi motivates the ordinary artisan to further add peptone in the method of Simeoni.
With respect to claim 24, Simeoni teaches infant formula, and notes the potential benefits the cited formula supplement can have. The benefits would include most, if not all, of those claimed.
With respect to claims 29, 31 and 33, Simeoni explicitly writes: 3’- and 6’-sialyllactose, suggesting that they are provided in the fermentation medium together. See page 2185, “Summary” section.
With respect to claims 30, 32 and 34, Simeoni teaches whey permeate, which would necessarily include, at least, lactose, if not other sugars. See page 2185, “Summary” section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651